       Case 4:19-cv-03407 Document 6 Filed on 10/16/19 in TXSD Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

LUCY SALMERON

      Plaintiff
                                                                   CASE NO.: 4:19-cv-03407
v.

DEUTSCHE BANK NATIONAL TRUST
COMPANY AND FRANKLIN CREDIT
MANAGEMENT CORPORATION

      Defendants


             DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT

         Defendants Deutsche Bank National Trust Company, as Certificate Trustee on Behalf of

Bosco Credit II Trust Series 2010-1 (“Deutsche Bank as Trustee”)1 and Franklin Credit

Management Corporation (“Franklin”) (collectively referred to as “Defendants”), by and through

their counsel of record, file this Answer to Plaintiff’s Original Complaint2 and in support thereof,

would respectfully show the Court as follows:

         1.       Paragraph 1 of the Complaint contains an averment that Defendants need not

admit or deny as it is inapplicable as the Federal Rules of Civil Procedure apply. To the extent a

response is required, Defendants deny the allegations contained in paragraph 1 of the Complaint.




         1
           Deutsche Bank as Trustee has been incorrectly named in Plaintiff’s Original Petition as it is not liable in
the capacity in which it has been sued. Deutsche Bank National Trust Company, as Certificate Trustee on Behalf of
Bosco Credit II Trust Series 2010-1 was the holder of the Note and Deed of Trust at all relevant and material times
with regard to this lawsuit. Deutsche Bank National Trust Company’s only affiliation with the loan made the
subject of this lawsuit has been in its capacity as Certificate Trustee. Thus, Plaintiff’s claims against “Deutsche
Bank National Trust Company” are barred as it is not liable in the capacity in which it has been sued and, instead,
the proper party is Deutsche Bank National Trust Company, as Certificate Trustee on Behalf of Bosco Credit II
Trust Series 2010-1 (who appears and answers herein).
         2
            Plaintiff’s Complaint was originally filed in State Court and titled “Plaintiff’s Original Petition,
Application for Injunctive Relief, and Request for Disclosures.”


DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 1
     Case 4:19-cv-03407 Document 6 Filed on 10/16/19 in TXSD Page 2 of 12




       2.      Defendants are without sufficient knowledge to admit or deny the allegations

contained in paragraph 2 of the Complaint, but have no reason to deny same at this time.

       3.      Defendants admit the allegations in paragraph 3 of the Complaint. However, as

stated above, Defendant Deutsche Bank as Trustee has been incorrectly named in Plaintiff’s

Complaint as it is not liable in the capacity in which it has been sued. Defendant Deutsche Bank

as Trustee has answered in the correct capacity.

       4.      With regard to paragraph 4 of the Complaint, Defendants admit the property at

issue in the litigation is located in Fort Bend County, Texas and Defendants have done business

in this state. Defendant Deutsche Bank as Trustee has been incorrectly named in Plaintiff’s

Complaint as it is not liable in the capacity in which it has been sued. Defendant Deutsche Bank

as Trustee has answered in the correct capacity. Otherwise, the allegations in paragraph 4

concern legal conclusions, which Defendants are not required to admit or deny.

       5.      The allegations contained in Paragraph 5 of the Complaint concern legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants admit the property is located in Fort Bend County, Texas.

       6.      The allegations contained in Paragraph 6 of the Complaint concern legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants admit the property is located in Houston, Texas.

       7.      Defendants admit the allegations in paragraph 7 of the Complaint.

       8.      With regard to paragraph 8 of the Complaint, Defendants admit the Note and

Deed of Trust were transferred to Deutsche Bank National Trust Company, as Certificate Trustee

on Behalf of Bosco Credit II Trust Series 2010-1 for which Defendant Franklin acts as the loan




DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                       Page 2
      Case 4:19-cv-03407 Document 6 Filed on 10/16/19 in TXSD Page 3 of 12




servicer. To the extent the paragraph otherwise contains legal conclusions, Defendants are not

required to admit or deny and/or Defendants deny the allegations.

       9.      With regard to the first sentence of paragraph 9, Defendants deny the allegations.

With regard to the second sentence of paragraph 9, Defendants are without sufficient knowledge

to admit or deny the allegations, but have no reason to deny same at this time. With regard to the

third, fourth, fifth, sixth and seventh sentences of paragraph 9, Defendants deny the allegations.

       10.     With regard to the first sentence of paragraph 10, Defendants deny the allegations.

With regard to the second sentence of paragraph 10, Defendants admit that Exhibit “3” is a true

and correct copy of the Notice of Trustee’s Sale, but otherwise deny the allegations, including

that it was “provided by [counsel for Plaintiff].” With regard to the third sentence of paragraph

10, Defendants admit that “Franklin had been accepting her payments,” but otherwise deny the

allegations. With regard to the fourth sentence of paragraph 10, Defendants deny the allegations,

including because Plaintiff’s payments were being applied to her account. With regard to the

fifth sentence of paragraph 10, Defendants admit a Qualified Written Request was sent by

Plaintiff (or counsel for Plaintiff), but otherwise deny the allegations. With regard to the sixth

sentence of paragraph 10, Defendants deny that a true and correct copy of a Qualified Written

Request that “Salmeron sent Defendant” is attached to Plaintiff’s Complaint as Exhibit “4;”

rather Exhibit 4 is a letter sent by Defendant Franklin to counsel for Plaintiff in response to a

Qualified Written Request. Such does not show Plaintiff

       11.     Plaintiff’s Complaint skips from paragraph 10 to paragraph 14 – accordingly,

paragraphs 11, 12, and 13 of Plaintiff’s Complaint do not exist and no response to same is

provided herein.




DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                           Page 3
      Case 4:19-cv-03407 Document 6 Filed on 10/16/19 in TXSD Page 4 of 12




       12.     Defendants deny the allegations in paragraph 14 of the Complaint. A Notice of

Default/ Demand for Payment/ Notice of Intent to Accelerate dated April 30, 2019 was mailed to

Plaintiff by Certified Mail Return Receipt Requested No. 9314710011700997611759.

Thereafter, Plaintiff failed to cure the default. A Notice of Acceleration of Maturity and Notice

of Non-Judicial Foreclosure Sale dated June 18, 2019 was mailed to Plaintiff by Certified Mail

Return Receipt Requested No. 71969002484056806308.

       13.     Defendants deny the allegations in paragraph 15 of the Complaint.

       14.     With regard to paragraph 16, the allegations are legal conclusions, which

Defendants are not required to admit or deny. To the extent a response is required, Defendants

deny the allegations.

       15.     With regard to paragraph 17, Defendants refer to and incorporate by this reference

each response contained hereinabove.

       16.     With regard to paragraph 18 of the Complaint, to the extent the allegations are

legal conclusions, Defendants are not required to admit or deny the allegations. To the extent a

response is required, Defendants deny the allegations, including that Plaintiff performed, tender

performance, and/or was excused from performing her contractual obligations. Defendants also

deny that they breached the contract and/or caused injury to Plaintiff.

       17.     With regard to paragraph 19, Defendants refer to and incorporate by this reference

each response contained hereinabove.

       18.     With regard to the first sentence of paragraph 20 of the Complaint, to the extent

the allegations are legal conclusions, Defendants are not required to admit or deny the

allegations. To the extent a response is required, Defendants deny the allegations. With regard

to the second sentence of paragraph 20 of the Complaint, Defendants deny the allegations. With




DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                        Page 4
     Case 4:19-cv-03407 Document 6 Filed on 10/16/19 in TXSD Page 5 of 12




regard to the third sentence of paragraph 20 of the Complaint, Defendants deny the allegations.

With regard to the fourth sentence of paragraph 20 of the Complaint, to the extent the allegations

are legal conclusions, Defendants are not required to admit or deny the allegations. To the extent

a response is required, Defendants deny the allegations.

       19.     With regard to paragraph 21, Defendants refer to and incorporate by this reference

each response contained hereinabove.

       20.     With regard to paragraph 22 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations.

       21.     With regard to paragraph 23 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations.

       22.     With regard to paragraph 24 of the Complaint, Defendants refer to and

incorporate by this reference each response contained hereinabove.

       23.     With regard to paragraph 25 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations.

       24.     With regard to paragraph 26 of the Complaint, to the extent the allegations are

legal conclusions, Defendants are not required to admit or deny such allegations. To the extent a

response is required, Defendants deny the allegations. Additionally, Plaintiff’s allegations are a

misstatement of settled Texas law.

       25.     With regard to paragraph 27 of the Complaint, to the extent the allegations are

legal conclusions, Defendants are not required to admit or deny such allegations. To the extent a




DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                         Page 5
     Case 4:19-cv-03407 Document 6 Filed on 10/16/19 in TXSD Page 6 of 12




response is required, Defendants deny the allegations. Additionally, Plaintiff’s allegations are a

misstatement of settled Texas law.

       26.     With regard to paragraph 28, Defendants refer to and incorporate by this reference

each response contained hereinabove.

       27.     With regard to paragraph 29 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations.         Additionally, Plaintiff’s allegations are a

misstatement of Texas law.

       28.     With regard to paragraph 30 of the Complaint, to the extent the allegations are

legal conclusions, Defendants are not required to admit or deny the allegations. To the extent a

response is required, Defendants deny the allegations.

       29.     With regard to paragraph 31, Defendants refer to and incorporate by this reference

each response contained hereinabove.

       30.     With regard to paragraph 32 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations.

       31.     With regard to paragraph 30 of the Complaint, to the extent the allegations are

legal conclusions, Defendants are not required to admit or deny the allegations. To the extent a

response is required, Defendants deny the allegations.

       32.     With regard to paragraph 30 of the Complaint, to the extent the allegations are

legal conclusions, Defendants are not required to admit or deny the allegations. To the extent a

response is required, Defendants deny the allegations. Further, Defendants deny the axiomatic




DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                         Page 6
      Case 4:19-cv-03407 Document 6 Filed on 10/16/19 in TXSD Page 7 of 12




allegations in paragraph 34 of the Complaint. Additionally, “Tillman” is undefined and has no

relation this action.

       33.     With regard to paragraph 35 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations and deny that Plaintiff is entitled to any of the relief

requested.

       34.     With regard to paragraph 36 of the Complaint, Defendants refer to and

incorporate by this reference each response contained hereinabove.

       35.     With regard to paragraph 37 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations.

       36.     With regard to paragraph 38 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations.

       37.     With regard to paragraph 39 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations.

       38.     With regard to paragraph 40 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations.

       39.     With regard to paragraph 41 of the Complaint, to the extent the allegations are

legal conclusions, Defendants are not required to admit or deny the allegations. To the extent a

response is required, Defendants deny the allegations.




DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                         Page 7
     Case 4:19-cv-03407 Document 6 Filed on 10/16/19 in TXSD Page 8 of 12




       40.     With regard to paragraph 42 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations and deny that Plaintiff is entitled to any of the relief

requested.

       41.     With regard to paragraph 43 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations and deny that Plaintiff is entitled to any of the relief

requested.

       42.     With regard to paragraph 44 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations and deny that Plaintiff is entitled to any of the relief

requested.

       43.     With regard to paragraph 45 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations and deny that Plaintiff is entitled to any of the relief

requested.

       44.     With regard to paragraph 46 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations and deny that Plaintiff is entitled to any of the relief

requested.

       45.     With regard to paragraph 47 of the Complaint, to the extent the allegations are

legal conclusions, Defendants are not required to admit or deny the allegations. To the extent a




DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                         Page 8
      Case 4:19-cv-03407 Document 6 Filed on 10/16/19 in TXSD Page 9 of 12




response is required, Defendants deny the allegations and deny that Plaintiff is entitled to any of

the relief requested.

        46.     With regard to paragraph 48 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, Defendants deny the allegations.

        47.     Paragraph 49 of the Complaint contains an averment that Defendants need not

admit or deny as it is inapplicable as the Federal Rules of Civil Procedure apply.

        48.     With regard to paragraph 50 of the Complaint, Defendants refer to and

incorporate by this reference each response contained hereinabove.

        49.     With regard to paragraph 51 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, other than “Defendant may take legal action to evict or otherwise cause Plaintiff to be

dispossessed of the Property,” which Defendants admit, Defendants deny the allegations and

deny that Plaintiff is entitled to any of the relief requested.

        50.     With regard to paragraph 52 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is

required, although Defendant denies the allegations and denies that Plaintiff is entitled to any of

the relief requested, a temporary restraining order was issued by the state court to restrain

Defendants from selling the real property at a foreclosure sale, which expired and the foreclosure

sale was subsequently re-posted and occurred.

        51.     With regard to paragraph 53 of the Complaint, the allegations are legal

conclusions, which Defendants are not required to admit or deny. To the extent a response is




DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                          Page 9
     Case 4:19-cv-03407 Document 6 Filed on 10/16/19 in TXSD Page 10 of 12




required, Defendants deny the allegations and deny that Plaintiff is entitled to any of the relief

requested.

       52.     With regard to paragraph 54 of the Complaint, the allegation is a legal conclusion,

which Defendants are not required to admit or deny. To the extent a response is required,

Defendants deny the allegation.

       53.     With regard to paragraph 55 of the Complaint, the allegation is a legal conclusion,

which Defendants are not required to admit or deny. To the extent a response is required,

Defendants deny the allegation and deny that Plaintiff is entitled to any of the relief requested.

       54.     With regard to paragraph 55 of the Complaint, the allegation is a legal conclusion,

which Defendants are not required to admit or deny. To the extent a response is required,

Defendants deny the allegation and deny that Plaintiff is entitled to any of the relief requested.

       55.     With regard to the Prayer for relief in the Complaint, Defendants deny that

Plaintiff is entitled to any of the relief requested in her Prayer for relief. Further, although

Defendant denies the allegations and denies that Plaintiff is entitled to any of the relief requested,

a temporary restraining order was issued by the state court to restrain Defendants from selling

the real property at a foreclosure sale, which expired and the foreclosure sale was subsequently

re-posted and occurred.

                                  AFFIRMATIVE DEFENSES

       1.      Plaintiff’s claims are barred, in whole or in part, because Plaintiff has no

recoverable damages and Defendants did not cause Plaintiff to suffer any alleged injuries or

damages, which are strictly denied.

       2.      Plaintiff’s claims are barred because the Complaint fails to state a claim against

Defendants upon which relief may be granted.




DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                            Page 10
     Case 4:19-cv-03407 Document 6 Filed on 10/16/19 in TXSD Page 11 of 12




       3.      Defendants deny that all conditions precedent to Plaintiff’s right of recovery have

been satisfied or performed.

       4.      Plaintiff failed to mitigate her damages, if any, which Defendants deny.

       5.      Any alleged wrongful acts or omissions of Defendants, if and to the extent such

acts and omissions occurred (which Defendants deny), were legally excused or justified.

       6.      Defendants reserve the right to amend this Answer and assert any additional

defenses, affirmative defenses, and matters in avoidance as may be disclosed during the course

of additional investigation and discovery.

       WHEREFORE, PREMISES CONSIDERED, Defendants respectfully request a

judgment against Plaintiff; that Plaintiff take nothing by this Complaint; that Defendants be

awarded their costs and all such other and further relief, in law and in equity, to which

Defendants may be justly entitled.

                                                Respectfully submitted,


Dated: October 16, 2019                      By: __/s/ Ryan J Browne______________________
                                                 Ryan J Browne
                                                 Texas Bar No. 00796262
                                                 Max Murphy
                                                 Texas Bar No. 24098159
                                                 ANGEL L. REYES & ASSOCIATES, P.C.
                                                 8222 Douglas Avenue, Suite 400
                                                 Dallas, Texas 75225
                                                 Phone: (214) 526-7900
                                                 Fax: (214) 526-7910
                                                 ryan@reyeslaw.com
                                                 max@reyeslaw.com
                                                 ATTORNEYS           FOR        DEFENDANTS
                                                 DEUTSCHE BANK NATIONAL TRUST
                                                 COMPANY, AS CERTIFICATE TRUSTEE
                                                 ON BEHALF OF BOSCO CREDIT II TRUST
                                                 SERIES 2010-1 AND FRANKLIN CREDIT
                                                 MANAGEMENT CORPORATION




DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                        Page 11
     Case 4:19-cv-03407 Document 6 Filed on 10/16/19 in TXSD Page 12 of 12




                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rules. As such, the foregoing was served on all counsel of record who
have consented to electronic service on this the 16th day of October, 2019.

                                                   _/s/ Ryan J Browne___________
                                                   Ryan J Browne




DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                 Page 12
